Frederick Backer, J.
Motion to annul the determination of the State Rent Administrator is denied. The administrator has found as a fact that the tenant received a copy of the lease report. The lease entered into by the tenant contained a second 15% increase at the expiration of the two-year prior lease. The two months prior to the execution of the lease was a term of the prior tenant’s. The lease in question ivas a two-year lease for the tenant’s own term. The entire record discloses that the administrator was not arbitrary, capricious or unreasonable.